Exhibit 10.8

     
 
  1/5/11
TO: <@Name@>
   
 
   
FROM:Alan S. Armstrong
   
 
   
SUBJECT: 2011 Restricted Stock Unit Award
   

You have been selected to receive a restricted stock unit award. This award,
which is subject to adjustment under the 2011 Restricted Stock Unit Agreement
(the “Agreement”), is granted to you in recognition of your role as a key
employee whose responsibilities and performance are critical to the attainment
of long-term goals. This award and similar awards are made on a selective basis
and are, therefore, to be kept confidential. It is granted and subject to the
terms and conditions of The Williams Companies, Inc. 2007 Incentive Plan, as
amended and restated from time to time, and the Agreement.
Subject to all of the terms of the Agreement, you will become entitled to
payment of this award if you are an active employee of the Company three years
after the date on which this award is made.
If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.

 



--------------------------------------------------------------------------------



 



2011 RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), which contains the
terms and conditions for the Restricted Stock Units (“Restricted Stock Units” or
“RSUs”) referred to in the 2011 Restricted Stock Unit Award Letter delivered in
hard copy or electronically to Participant (“2011 Award Letter”), is by and
between THE WILLIAMS COMPANIES, INC., a Delaware corporation (the “Company”) and
the individual identified on the last page hereof (the “Participant”).
1. Grant of RSUs. Subject to the terms and conditions of The Williams Companies,
Inc. 2007 Incentive Plan, as amended and restated from time to time (the
“Plan”), this Agreement and the 2011Award Letter, the Company hereby grants an
award (the “Award”) to the Participant of <@Num+C @> RSUs effective <@GrDt+C@>
(the “Effective Date”). The Award gives the Participant the opportunity to earn
the right to receive the number of shares of the Common Stock of the Company
equal to the number of RSUs shown in the prior sentence, subject to adjustment
under the terms of this Agreement. These shares are referred to in this
Agreement as the “Shares.” Until the Participant both becomes vested in the
Shares under the terms of Paragraph 4 and is paid such Shares under the terms of
Paragraph 5, the Participant shall have no rights as a stockholder of the
Company with respect to the Shares.
2. Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference and all capitalized terms used herein which are
not defined in this Agreement shall have the respective meanings set forth in
the Plan. The Participant acknowledges that he or she has received a copy of, or
has online access to, the Plan and hereby automatically accepts the RSUs subject
to all the terms and provisions of the Plan and this Agreement. The Participant
hereby further agrees that he or she has received a copy of, or has online
access to, the prospectus and hereby acknowledges his or her automatic
acceptance and receipt of such prospectus electronically.
3. Committee Decisions and Interpretations. The Participant hereby agrees to
accept as binding, conclusive and final all actions, decisions and/or
interpretations of the Committee, its delegates, or agents, upon any questions
or other matters arising under the Plan or this Agreement.
4. Vesting; Legally Binding Rights.
(a) Notwithstanding any other provision of this Agreement, a Participant shall
not be entitled to any payment of Shares under this Agreement unless and until
such Participant obtains a legally binding right to such Shares and satisfies
applicable vesting conditions for such payment.
(b) Except as otherwise provided in Subparagraphs 4(c) — 4(h) below, the
Participant shall vest in all Shares on the date that is three years after the
Effective Date (not including the Effective Date) (the “Maturity Date”), but
only if the Participant remains an active employee of the Company or any of its
Affiliates through the Maturity Date. For example, if the Effective Date of
Participant’s award under this Agreement is ________, 2011, the Maturity Date
will be _____________, 2014.
(c) If a Participant dies prior to the Maturity Date while an active employee of
the Company or any of its Affiliates, the Participant shall vest in all Shares
at the time of such death.
(d) If a Participant becomes Disabled (as defined below) prior to the Maturity
Date while an active employee of the Company or any of its Affiliates, the
Participant shall vest all Shares at the time the Participant becomes Disabled.
For purposes of this Subparagraph 4(d), the Participant shall be considered
Disabled if he or she (A) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (B) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Participant’s employer. Notwithstanding the forgoing, all
determinations of whether a Participant is Disabled shall be made in accordance
with Section 409A of the Internal Revenue Code of 1986, as

2



--------------------------------------------------------------------------------



 



amended (the “Code”) and the guidance thereunder.
(e) If the Participant qualifies for Retirement (as defined in (i) below) with
the Company or any of its Affiliates prior to the Maturity Date due to such
Retirement, at the time of such Participant’s ceasing being an active employee
the Participant shall vest in a pro rata number of the Shares as determined in
accordance with this Subparagraph 4(e). The pro rata number referred to above
shall be determined by multiplying the number of Shares subject to the Award by
a fraction, the numerator of which is the number of full and partial months in
the period that begins the month following the month that contains the Effective
Date and ends on (and includes) the date of the Participant’s ceasing being an
active employee of the Company and its Affiliates, and the denominator of which
is the total number of full and partial months in the period that begins the
month following the month that contains the Effective Date and ends on (and
includes) the Maturity Date.
(i) For purposes of this Subparagraph 4(e), a Participant “qualifies for
Retirement” only if such Participant experiences a Separation from Service (as
defined in (ii) below) after attaining age fifty-five (55) and completing at
least three (3) years of service with the Company or any of its Affiliates.
(ii) As used in this Agreement, “Separation from Service” means a Participant’s
termination or deemed termination from employment with the Company and its
Affiliates. For purposes of determining whether a Separation from Service has
occurred, the employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months, or if longer, so
long as the Participant retains a right to reemployment with his or her employer
under an applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
if a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, and such impairment
causes the Participant to be unable to perform the duties of the Participant’s
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence shall be substituted for such six
(6) month period. For purposes of this Agreement, a Separation from Service
occurs at the date as of which the facts and circumstances indicate either that,
after such date: (A) the Participant and the Company reasonably anticipate the
Participant will perform no further services for the Company and its Affiliates
(whether as an employee or an independent contractor or (B) that the level of
bona fide services the Participant will perform for the Company and its
Affiliates (whether as an employee or independent contractor) will permanently
decrease to no more than twenty (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period or, if the
Participant has been providing services to the Company and its Affiliates for
less than thirty-six (36) months, the full period over which the Participant has
rendered services, whether as an employee or independent contractor. The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation § 1.409A-1, as amended, taking
into account the objective facts and circumstances with respect to the level of
bona fide services performed by the Participant after a certain date.
(iii) As used in this Agreement, “Affiliate” means all persons with whom the
Company would be considered a single employer under Section 414(b) of the Code,
and all persons with whom such person would be considered a single employer
under Section 414(c) of the Code.
(f) If the Participant experiences a Separation from Service prior to the
Maturity Date within two years following a Change in Control, either voluntarily
for Good Reason or involuntarily (other than due to Cause), the Participant
shall vest in all of the Shares upon such Separation from Service.
(g) If the Participant experiences an involuntary Separation from Service prior
to the Maturity Date

3



--------------------------------------------------------------------------------



 



and the Participant either receives benefits under a severance pay plan or
program maintained by the Company or receives benefits under a separation
agreement with the Company, the Participant shall vest in all Shares upon such
Separation from Service.
(h) If the Participant experiences an involuntary Separation from Service prior
to the Maturity Date due to a sale of a business or the outsourcing of any
portion of a business, the Participant shall vest in all Shares upon such
Separation from Service, but only if the Company or any of its Affiliates failed
to make an offer of comparable employment, as defined by a severance pay plan or
program maintained by the Company, to the Participant. For purposes of this
Subparagraph 4(h), a Termination of Affiliation shall constitute an involuntary
Separation from Service.
5. Payment of Shares.
(a) The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraph 4(b) above shall be the thirtieth (30th) day following
the Maturity Date.
(b) The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraph 4(c) above shall be the sixtieth (60th) day following
such death.
(c) The payment date for all shares in which a Participant becomes vested
pursuant to Subparagraph 4(d) above shall be the thirtieth (30th) day after the
Participant becomes Disabled.
(d) The payment date for all Shares in which the Participant becomes vested
pursuant to Subparagraphs 4(e), 4(f), 4(g) and 4(h) above shall be the thirtieth
(30th) day following such Participant’s Separation from Service, provided that
if the Participant was a “key employee” within the meaning of
Section 409A(a)(B)(i) of the Code immediately prior to his or her Separation
from Service, and such Participant vested in such Shares under Subparagraph
4(e), (4)(f), 4(g) or 4(h) above, payment shall not be made sooner than six (6)
months following the date such Participant experienced a Separation from
Service. For purposes of this Subparagraph 5(d), “key employee” means an
employee designated on an annual basis by the Company as of December 31 (the
“Key Employee Designation Date”) as an employee meeting the requirements of
Section 416(i) of Code utilizing the definition of compensation under Treasury
Regulation § 1.415(c)-2(d)(2). A Participant designated as a “key employee”
shall be a “key employee” for the entire twelve (12) month period beginning on
April 1 following the Key Employee Designation Date.
(e) Upon conversion of RSUs into Shares under this Agreement, such RSUs shall be
cancelled Shares that become payable under this Agreement will be paid by the
Company by the delivery to the Participant, or the Participant’s beneficiary or
legal representative, of one or more certificates (or other indicia of
ownership) representing shares of Williams Common Stock equal in number to the
number of Shares otherwise payable under this Agreement less the number of
Shares having a Fair Market Value, as of the date the withholding tax obligation
arises, equal to the minimum statutory withholding requirements. Notwithstanding
the foregoing, to the extent permitted by Section 409A of the Code and the
guidance issued by the Internal Revenue Service thereunder, if federal
employment taxes become due upon the Participant’s becoming entitled to payment
of Shares, the number of Shares necessary to cover minimum statutory withholding
requirements may, in the discretion of the Company, be used to satisfy such
requirements upon such entitlement.
6. Other Provisions.
(a) The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.
(b) The Participant agrees and understands that, subject to the limit expressed
in clause (iii) of the

4



--------------------------------------------------------------------------------



 



following sentence, upon payment of Shares under this Agreement, stock
certificates (or other indicia of ownership) issued may be held as collateral
for monies he/she owes to Company or any of its Affiliates, including but not
limited to personal loan(s), Company credit card debt, relocation repayment
obligations or benefits from any plan that provides for pre-paid educational
assistance. In addition, the Company may accelerate the time or schedule of a
payment of vested Shares, and/or deduct from any payment of Shares to the
Participant under this Agreement, or to his or her beneficiaries in the case of
the Participant’s death, that number of Shares having a Fair Market Value at the
date of such deduction to the amount of such debt as satisfaction of any such
debt, provided that (i) such debt is incurred in the ordinary course of the
employment relationship between the Company or any of its Affiliates and the
Participant, (ii) the aggregate amount of any such debt-related collateral held
or deduction made in any taxable year of the Company with respect to the
Participant does not exceed $5,000, and (iii) the deduction of Shares is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.
(c) Except as provided in Subparagraphs 4(c) through 4(h) above, in the event
that the Participant experiences a Separation from Service prior to the
Participant’s becoming vested in the Shares under this Agreement, RSUs subject
to this Agreement and any right to Shares issuable hereunder shall be forfeited.
(d) The Participant acknowledges that this Award and similar awards are made on
a selective basis and are, therefore, to be kept confidential.
(e) RSUs, Shares and the Participant’s interest in RSUs and Shares may not be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered at
any time prior to both (i) the Participant’s becoming vested in such Shares and
(ii) payment of such Shares under this Agreement.
(f) If the Participant at any time forfeits any or all of the RSUs pursuant to
this Agreement, the Participant agrees that all of the Participant’s rights to
and interest in such RSUs and in Shares issuable hereunder shall terminate upon
forfeiture without payment of consideration.
(g) The Committee shall determine whether an event has occurred resulting in the
forfeiture of the Shares, in accordance with this Agreement, and all
determinations of the Committee shall be final and conclusive.
(h) With respect to the right to receive payment of the Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.
(i) The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.
(j) The parties to this Agreement intend that this Agreement meet the applicable
requirements of Section 409A of the Code and recognize that it may be necessary
to modify this Agreement and/or the Plan to reflect guidance under Section 409A
of the Code issued by the Internal Revenue Service. Participant agrees that the
Committee shall have sole discretion in determining (i) whether any such
modification is desirable or appropriate and (ii) the terms of any such
modification.
(k) The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Committee, its delegates or agents.
(l) Nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or Affiliate.
(m) The Participant hereby acknowledges that nothing in this Agreement shall be
construed as requiring the Committee to allow a Domestic Relations Order with
respect to this Award.

5



--------------------------------------------------------------------------------



 



7. Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354.
8. Tax Consultation. You understand you will incur tax consequences as a result
of acquisition or disposition of the Shares. You agree to consult with any tax
consultants you think advisable in connection with the acquisition of the Shares
and acknowledge that you are not relying, and will not rely, on the Company for
any tax advice.

            THE WILLIAMS COMPANIES, INC.
      By:   /s/ Alan S. Armstrong         Alan S. Armstrong        President and
CEO     

     Participant: <@Name
     SSN: <@SSN @>

6